United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1401
Issued: January 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 27, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 13, 2006 merit decision denying his recurrence of disability claim
and the Office’s October 23, 2006 nonmerit decision denying his request for merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of
this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he sustained
a recurrence of disability on or after October 25, 2005 due to his accepted left knee condition; and
(2) whether the Office properly denied appellant’s request for further review of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 4, 2001 the Office accepted that appellant, then a 34-year-old letter carrier,
sustained a meniscal cyst and internal derangement of his left knee due to the walking required

by his job.1 On December 21, 2000 Dr. Thomas M. Stiles, an attending Board-certified
orthopedic surgeon, performed left knee surgery, including chondroplasty of the patella and
medial femoral condyle, removal of loose bodies, partial anterior synovectomy, and debridement
of Baker and meniscal cysts. The procedure was authorized by the Office.
Appellant stopped work at the time of his surgery and returned to limited-duty work at
the employing establishment in March 2000. He received appropriate Office compensation for
periods of disability. Appellant returned to his regular work in April 2001. In an April 18, 2003
decision, the Office granted him a schedule award for a 27 percent permanent impairment of his
left leg.
Appellant reported increased left knee symptoms and, in October 2002, started working
in a limited-duty position for the employing establishment. The Office paid him compensation
for periods of partial disability. On December 4, 2003 Dr. Stiles indicated that appellant reported
that he was having no problems with left knee instability. He performed range of motion testing
which showed good results and released appellant to perform his regular work for the employing
establishment. Appellant returned to his regular work in mid December 2003.
The findings of a March 30, 2004 magnetic resonance imaging (MRI) scan of appellant’s
left knee showed moderate-to-high-grade patellar chondromalacia, minimal knee joint effusion,
and a small popliteal bursal synovial cyst. There was no sign of a meniscal tear or intra-articular
bodies. On May 5, 2004 Dr. Stiles stated that appellant’s left knee symptoms were essentially
the same and indicated that the March 2004 MRI scan showed some patellar chondromalacia but
not any bony loose bodies.
On December 5, 2005 appellant filed a claim alleging that he sustained a recurrence of
disability on October 25, 2005 due to his accepted left knee injury.2 He stated that his left knee
started to hurt a few weeks prior to the filing of his recurrence claim.
In a November 2, 2005 note, Dr. Stiles stated that appellant reported left knee pain and an
inability to flex the knee. He indicated that x-ray obtained on that date did not show any change in
the fixation devices of appellant’s left knee and noted that he had mild effusion. The findings of a
November 7, 2005 MRI scan of the left knee showed minimum joint effusion, large septate
popliteal synovial cyst, Grade 2 medial patellar facet chondromalacia. There was no evidence of a
meniscal tear, acute ligamentum, osseous injury or bony abnormality involving the tibial plateau.
On November 9, 2005 Dr. Stiles stated that examination showed a posterior medial mass on the
left knee and considerable crepitation with flexion and extension.
On November 28, 2005 Dr. Stiles stated that appellant reported having acute anterior
medial pain of the left knee which began several days prior. He planned to perform left knee
surgery to include debridement of the patella. On December 9, 2005 Dr. Stiles stated that he
performed an arthroscopic patella shave and debridement of appellant’s medial femoral condyle.
1

Appellant indicated that he first became award of his condition on November 2, 2000.

2

It does not appear that appellant stopped work on October 25, 2005 but he did stop work for various periods
shortly thereafter.

2

On December 27, 2005 he noted appellant’s left quadriceps were “coming back nicely” and a mild
effusion of the left knee.
In a March 28, 2006 letter, the Office requested that appellant submit additional factual and
medical evidence in support of his recurrence of disability claim. Appellant submitted a copy of
the left knee surgery performed by Dr. Stiles which included chondroplasty of the patella and
medial femoral condyle, removal of several loose bodies and partial suprapatellar synovectomy.
He also submitted several notes from January 2006 in which Dr. Stiles indicated that his left knee
condition was gradually improving. On January 26, 2006 Dr. Stiles noted that appellant had good
range of left knee motion without effusion and returned him to work without restrictions.
In a June 13, 2006 decision, the Office denied appellant’s claim on the grounds that he did
not submit sufficient medical evidence to establish that he sustained a recurrence of disability on or
after October 25, 2005 due to his accepted left knee injury.
On September 14, 2006 appellant requested reconsideration of his claim. In a July 3,
2006 report, Dr. Stiles stated, “It is my opinion, that the injury to [appellant’s] left knee was a
new injury. This is superimposed on an old problem that he had in his knee as a result of a prior
injury.” Appellant also submitted a September 25, 2006 report in which Dr. Stiles diagnosed
traumatic arthritis of the left knee with chondromalacia and meniscal tear.
In an October 23, 2006 decision, the Office denied appellant’s request for further review
of the merits of his claim.
LEGAL PRECEDENT -- ISSUE 1
An individual who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the disability for which compensation is claimed is causally related to the accepted
injury.3 This burden includes the necessity of furnishing medical evidence from a physician who,
on the basis of a complete and accurate factual and medical history, concludes that the disabling
condition is causally related to the employment injury and supports that conclusion with sound
medical rationale.4 Where no such rationale is present, medical evidence is of diminished
probative value.5
ANALYSIS -- ISSUE 1
On April 4, 2001 the Office accepted that appellant sustained a meniscal cyst and internal
derangement of his left knee due to the walking required by his job. On December 21, 2000
Dr. Stiles, an attending Board-certified orthopedic surgeon, performed left knee surgery,
including chondroplasty of the patella and medial femoral condyle, removal of loose bodies,
partial anterior synovectomy, and debridement of Baker’s and meniscal cysts. Appellant
3

Charles H. Tomaszewski, 39 ECAB 461, 467 (1988); Dominic M. DeScala, 37 ECAB 369, 372 (1986).

4

Mary S. Brock, 40 ECAB 461, 471-72 (1989); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

5

Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

3

returned to regular work for the employing establishment and claimed that he sustained a
recurrence of disability on October 25, 2005 due to his accepted left knee injury.
The Board finds that appellant did not submit sufficient medical evidence to establish that
he sustained a recurrence of disability on or after October 25, 2005 due to his accepted left knee
injury. Appellant submitted several notes from November 2005 in which Dr. Stiles indicated
that he reported left knee symptoms such as pain, crepitation and an inability to flex the knee.
The findings of November 7, 2005 MRI scan testing of the left knee showed minimum joint
effusion, large septate popliteal synovial cyst, Grade 2 medial patellar facet chondromalacia
without evidence of a meniscal tear, acute ligamentum, osseous injury or bony abnormality
involving the tibial plateau.6 Appellant submitted a surgery report from December 2005
describing the left knee surgery performed by Dr. Stiles which included chondroplasty of the
patella and medial femoral condyle, removal of several loose bodies, and partial suprapatellar
synovectomy. In several notes from January 2006, Dr. Stiles described the improvement of
appellant’s left knee condition; he returned appellant to work on January 26, 2006 without
restrictions.
While these reports of Dr. Stiles show that appellant reported left knee symptoms and had
additional left knee surgery per the recommendation of Dr. Stiles, they do not show that
appellant sustained a recurrence of disability on or after October 25, 2005 due to his accepted left
knee. These reports are of limited probative value on the relevant issue of the present case in
that they do not contain an opinion on causal relationship.7 Dr. Stiles did not provide any
opinion on the cause of appellant’s left knee condition beginning in late 2005. He did not
provide an opinion that appellant sustained an employment-related recurrence of disability as
alleged.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.8 Appellant failed to submit rationalized medical evidence
establishing that his claimed recurrence of disability is causally related to the accepted
employment injury and, therefore, the Office properly denied his claim for compensation.9

6

It should be noted that these findings are similar to the findings of the March 30, 2004 MRI scan testing. The
record does not contain any reports showing treatment of appellant’s left knee condition between mid 2004 and
November 2005.
7

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
8

See Walter D. Morehead, 31 ECAB 188, 194-95 (1986).

9

The record does not contain a claim for reimbursement for the December 2005 surgery or a final decision of the
Office addressing this matter. Therefore this matter is not currently before the Board. See 20 C.F.R. § 501.2(c).

4

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,10 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.11 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his application for review within one year of the
date of that decision.12 When a claimant fails to meet one of the above standards, the Office will
deny the application for reconsideration without reopening the case for review on the merits.13
The Board has held that the submission of evidence or argument which does not address the
particular issue involved does not constitute a basis for reopening a case.14
ANALYSIS -- ISSUE 2
In support of his September 14, 2006 reconsideration request, appellant submitted July 3
and September 25, 2006 reports of Dr. Stiles. The submission of these reports does not constitute
a basis for reopening appellant’s claim for merit review because the reports do not address the
particular issue involved in this case, i.e., whether appellant sustained a recurrence of disability on
or after October 25, 2005 due to his accepted left knee injury.15 In his July 3, 2006 report,
Dr. Stiles stated, “It is my opinion, that the injury to [appellant’s] left knee was a new injury.
This is superimposed on an old problem that he had in his knee as a result of a prior injury.”
However, the question of whether appellant might have sustained a new injury is not the subject
of the present claim. Dr. Stiles mentioned a “prior injury” but he did not describe the nature of
the injury or provide a clear opinion that appellant sustained a recurrence of disability due to his
accepted left knee injury.16 In a September 25, 2006 report, Dr. Stiles diagnosed traumatic
arthritis of the left knee with chondromalacia and meniscal tear. He did not provide any opinion
about the cause of the observed condition.
Appellant has not established that the Office improperly denied his request for further
review of the merits of its June 13, 2006 decision under section 8128(a) of the Act, because the
evidence and argument he submitted did not to show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
10

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
11

20 C.F.R. § 10.606(b)(2).

12

20 C.F.R. § 10.607(a).

13

20 C.F.R. § 10.608(b).

14

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

15

See supra note 14 and accompanying text.

16

The issue of whether appellant sustained a new left knee injury was not adjudicated by the Office.

5

by the Office, or constitute relevant and pertinent new evidence not previously considered by the
Office.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of disability on or after October 25, 2005 due to his accepted left knee
injury. The Board further finds that the Office properly denied appellant’s request for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 23 and June 13, 2006 decisions are affirmed.
Issued: January 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

